DETAILED ACTION
In Applicant’s Response filed 1/17/22, Applicant has amended claims 3 and 9-10; and has amended the specification. Currently, claims 1-25 are pending in the application (claims 16-25 have previously been withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  It is suggested that claim 9 be amended as follows for improved clarity:
9. The wound dressing of Claim 8, wherein the perforated film layer, the hydrophilic foam layer, the superabsorbent projections, and the drape  layer are arranged in an order that is configured to establish a relative hydrophilic gradient from the wound bed to an ambient atmosphere through the dressing.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Corley et al (EP 2436348 B1).
With respect to claim 1, Asgeirsson discloses a wound dressing (10; fig 1-10) comprising:
a perforated film layer (perforated silicone gel layer 12) configured to engage a wound bed (layer 12 is placed over wound bed b and may adhere to skin around the wound site w and to wound bed b – pg 12 para 2; fig 4), and having a first side and a second side (fig 2), wherein the second side is configured to face the wound bed (fig 4);
a hydrophilic foam layer (14; fig 2; flexible open-cell foam that is at least slightly hydrophilic – pg 14 para 2) having a first side and a second side (fig 2), the second side configured to face the first side of the perforated film layer (fig 2);
a drape layer (backing layer 16) having a first side and a second side (fig 2), the second side configured to face the first side of the of the hydrophilic foam layer (fig 2); and
a plurality of superabsorbent projections (receptacles 18; fig 1; comprised of superabsorbent polymeric granules – pg 17 para 5) fixed to and extending from the first side of the hydrophilic foam layer towards the second side of the drape layer (fig 2).
Asgeirsson does not, however, disclose that the drape layer comprises a first drape and a second drape, the first drape comprising an adhesive-coated ring configured to peripherally surround and overlap the second drape.

With respect to claim 2, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Corley also teaches that the second drape (56) is substantially free of adhesives (drape layer includes a “patterned” adhesive coating 38 – para [0030]; patterned adhesive includes adhesive free regions as shown in fig 3 which are “relatively light” – para [0023] and thus is interpreted as being “substantially” free of adhesive as compared to a continuous coating such as that which is applied to layer 58). It would have been obvious to one having ordinary skill in the art, before the effective filing date 
With respect to claim 3, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 2), and Corley also teaches that the first drape forms an adhesive border substantially surrounding the second drape (layer 58 includes a continuous coating of adhesive – para [0030]; and is configured as a frame or ring having a central opening at window 60 as shown in fig 6 to thereby provide a structure that is an adhesive coated ring that peripherally surrounds/overlaps layer 56 as evidenced by the arrangement of the layers shown in fig 6 and description in para [0030-0031]), and the second drape substantially overlies the absorbent layer (fig 6; para [0030-0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Asgeirsson in view of Corley so that the first drape forms an adhesive border substantially surrounding the second drape and the second drape substantially overlies the absorbent layer as taught by Corley in order to cover the absorbent layer of hydrophilic foam which includes the superabsorbent projections in the combined structure and provide rigidity to a lateral perimeter of the dressing and thereby prevent lateral swelling of the absorbent layer as taught by Corley (para [0032]).
With respect to claim 4, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Corley also teaches that the first drape overlaps the second drape (fig 6; para [0030-0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further 
Corley does not, however, explicitly teach that the drape layers overlap substantially within a range between 5 mm to 8 mm. It would have been obvious, however, to form the first and second drape layers of the device of Asgeirsson in view of Corley to be sized such that, specifically, the first drape overlaps 5-8mm of the second drape in order to provide sufficient coverage of the second drape and an area large enough to permit adhesive contact for attachment of the layers. Additionally, such a modification would have been obvious because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 5, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer is laminated with fusible fiber to the hydrophilic foam layer (portions of layer 16 are laminated to the distal surface d of absorbent core 14 – pg 10 para 5; fig 4; the portions of layer 16 that are laminated are interpreted as being fusible fiber in order to be capable of lamination).
With respect to claim 6, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer (16) is laminated with fusible fiber to the hydrophilic foam layer and the superabsorbent projections (portions of layer 16 are laminated to the distal surface d of absorbent core 14 – pg 10 para 5; the portions of layer 16 that are laminated are interpreted as being fusible fiber in order to be capable of lamination; as shown in figs 2 and 4, layer 16 is provided in direct contact 
	With respect to claim 7, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the superabsorbent projections (18) are operable to draw a wound exudate fluid through the hydrophilic foam layer (page 14, paragraphs 1-2).
	With respect to claim 8, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the drape layer comprises a material having a high moisture vapor transmission rate, and is configured to permit evaporation of the wound exudate fluid from the superabsorbent projections (page 19, paragraph 4; high MVTR permits evaporation of exudate).
With respect to claim 9, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the ordering of the perforated film layer, the hydrophilic foam layer, the superabsorbent projections, and the drape layer, are configured to establish a relative hydrophilic gradient from the wound bed to an ambient atmosphere through the dressing (page 14, paragraph 4).
With respect to claim 11, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the superabsorbent projections comprise a flexible plasticized hydrophilic polymer matrix having a substantially continuous internal structure (the receptacles are flexible – pg 15, para 3; and are formed by filling the receptacles with an absorbent material such as a hydrophilic superabsorbent powder – page 25, para 4; the powder is the only material and thus the 
With respect to claim 13, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the hydrophilic foam layer comprises a plurality of perforations (the foam is an “open cell” foam with cells sized to permit transport of fluid and cellular debris into and within the foam – page 14, paragraph 2; the open cells are interpreted as being perforations as they are openings within the foam).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Corley et al (EP 2436348 B1) and further in view of Holt (US 2015/0217269).
With respect to claim 10, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the superabsorbent projections are printed onto the first side of the hydrophilic elastic foam layer by screen printing, gravure printing, or by x-y plotter printing.
Asgeirsson teaches that the dressing includes superabsorbent material added to the receptacles (page 25, para 5), but is silent as to the method of forming the receptacles.  The claimed phrase “wherein the superabsorbent projections are printed onto the first side of the hydrophilic elastic foam layer by screen printing, gravure printing, or by x-y plotter printing” means that the receptacles were made by either screen printing, gravure printing, or x-y plotter printing, as claimed and explained in the instant application.
screen printing, gravure printing, dip coating, immersion, or the like” (para [0055]).
Therefore, even if printing methods such as “screen printing, gravure printing, or x-y plotter printing” result in different structural characteristics of the end product than other methods for dispersing superabsorbent materials, it still would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the superabsorbent projections in the device of Asgeirsson in view of Corley by screen printing, gravure printing, or by x-y plotter printing, as claimed, since Holt teaches that such printing processes are recognized as a useful technique for dispersing superabsorbent polymer materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Corley et al (EP 2436348 B1) and further in view of Ochiai et al (US 2009/0130215).
With respect to claim 12, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 11), and Asgeirsson also discloses that the superabsorbent projections comprise a polymer in the form of granules (superabsorbent powder absorbs fluid/exudate to migrate from the receptacles upon absorption – pg 25, para 5; the superabsorbent can also be in the form of granulates or flakes that swell on exposure to water to form a hydrated gel – pg 17, para 5).

Ochiai teaches that as a method for preventing solidification of a granular or powder preparation, a powder preparation includes a water-soluble carrier polymer such as polyvinylpyrrolidone (para [0005]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have contained the superabsorbent granules of the device of Asgeirsson in view of Corley in a water soluble carrier polymer such as polyvinylpyrrolidone as taught by Ochiai in order to prevent solidification of the granules.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asgeirsson et al (WO 2006/081403) in view of Corley et al (EP 2436348 B1) and further in view of Coulthard et al (US 2017/0128269). 
With respect to claim 14, Asgeirsson in view of Corley discloses the invention substantially as claimed (see rejection of claim 1), and Asgeirsson also discloses that the first side of the perforated film layer comprises an adhesive configured to adhere the first side of the perforated film layer to the second side of the drape layer (layer 12 may “adhere” to the intact skin around the wound site w – page 12, paragraph 2; it is inherent that an adhesive material is used to “adhere” layer 12 to the skin), and the second side of the perforated film layer comprises a silicone coating (layer 12 is a silicone gel – pg 9 paragraph 6).
	Asgeirsson does not, however, explicitly disclose use of an acrylic adhesive.	

With respect to claim 15, Asgeirsson in view of Corley and further in view of Coulthard discloses the invention substantially as claimed (see rejection of claim 14), and Asgeirsson also discloses that the silicone coating comprises a plurality of perforations (layer 12 is a “perforated” silicone layer – pg 9, paragraph 6), such that perforations in a central region of the silicone coating have a diameter substantially within a range between 2 mm and 5 mm (the openings 34 in silicone layer 12 can correspond to the plurality of receptacles 18 – pg 11 para 4; the receptacles are sized from about 500-5000 micrometers which is equivalent to 0.5-5mm which encompasses the claimed range; pg 17 para 2). Asgeirsson also discloses that the volume of the receptacle can vary depending upon the location (pg 17, para 3) but does not explicitly teach forming the receptacles or corresponding perforations in the silicone layer to have a diameter substantially within a range between 7 mm and 9 mm in a peripheral region. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to form the perforations in the peripheral region of the silicone layer to have a diameter between 7-9mm since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 1/17/22 have been fully considered as follows:
	Regarding the specification, Applicant’s amendments have been entered and fully considered. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. A new objection has been given, however, as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-9 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 8 that the prior art differs from the claimed invention because Gudnason (referred to as Asgeirsson in the Office Action) does not disclose a plurality of superabsorbent projections fixed to and extending from the first side of the hydrophilic foam layer as required in claim 1 because the receptacles in Gudnason are formed into the foam and thus are a part of the foam rather than being fixed to the foam. The Office is not persuaded by this argument, however, because the term “fixed” has 
	The Office has also noted Applicant’s arguments on pages 8-9 that the receptacles in Gudnason differ from the superabsorbent projections recited in claim 1 because in Gudnason superabsorbent material is deposited as granules that are loosely retained by the receptacles and configured to migrate upon absorption, therefore providing a structure that is not fixed to the foam layer. Again, as discussed above, the term “fixed” has been interpreted to mean “attached”. This term does not imply that attachment is permanent. Although the absorbent material in Gudnason is “loosely retained” on the receptacles and then migrates, when it is 
	Therefore, for at least the reasons provided above, Applicant’s arguments are ineffective to overcome the rejections of record and the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
	 The Office has also noted Applicant’s arguments on page 9 regarding claims 2-15 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786